In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-2164

B RYAN J. B ROWN,
                                                Plaintiff-Appellant,
                                 v.

E LIZABETH B OWMAN, et al.,
                                             Defendants-Appellees.


             Appeal from the United States District Court
      for the Northern District of Indiana, Fort Wayne Division.
        No. 1:09-cv-346-TLS—Theresa L. Springmann, Judge.



    A RGUED O CTOBER 20, 2011—D ECIDED F EBRUARY 2, 2012




 Before C UDAHY, K ANNE, and SYKES, Circuit Judges.
  C UDAHY, Circuit Judge. This case involves the scope
of the Rooker-Feldman doctrine and whether the district
court properly applied that doctrine to appellant’s 42
U.S.C. § 1983 claims. In April 2007, appellant Bryan
Brown applied for admission to the Indiana Bar. As part
of his application process, the Indiana Board of Law
Examiners (BLE) requested that Brown attend hearings
to investigate his application and also required Brown to
2                                                 No. 11-2164

be evaluated by mental health professionals. The BLE
ultimately denied Brown’s admission application and,
after exhausting his appeals to the Indiana Supreme
Court and the United States Supreme Court, Brown
brought suit in the district court. His complaint, lodged
against various state actors involved in his applica-
tion process, alleged that the evaluation of his application
focused on his religious beliefs (ostensibly Roman Catho-
lic) and violated his constitutional rights. The district
court dismissed his complaint without prejudice for lack
of subject matter jurisdiction under Rooker-Feldman.
The district court also found that the defendants were
immune from civil suit. On appeal, Brown raises two
issues: (1) whether the district court erred in dismissing
his federal suit under Rooker-Feldman; and (2) whether
the district court erred in finding that defendants were
entitled to immunity. For the reasons that follow, we
affirm the district court’s finding that Rooker-Feldman
applies and decline to assess whether the district court
was correct in ruling in the alternative that the
defendants were immune from suit.
  Indiana’s constitution provides that the state’s
supreme court shall have original jurisdiction in admis-
sion to the practice of law. IND. C ONST. art. VII, § 4. Pursu-
ant to this authority, the Indiana Supreme Court has
adopted Admission and Discipline Rules, which govern
the process of admission to the Bar. Rule 9 establishes
the Indiana Board of Law Examiners (BLE). This body must
    report and certify to the [Indiana] Supreme Court that
    the applicant, after due inquiry, has been found to
No. 11-2164                                             3

   possess the necessary good moral character and fitness
   to perform the obligations and responsibilities of an
   attorney practicing law in the State of Indiana, and
   has satisfied all general qualifications for admission.
Rule 12 § 1. In determining whether an applicant
possesses good moral character and fitness, relevant
disqualifying considerations may include, but are not
limited to the following:
   unlawful conduct; academic misconduct; making of
   false statements, including omissions; misconduct
   in employment; acts involving dishonesty, fraud,
   deceit or misrepresentation; abuse of legal process;
   neglect of financial responsibilities; violation of an
   order of a court; evidence of mental or emotional
   instability; evidence of drug or alcohol dependency;
   denial of admission to the bar in another jurisdiction
   on character and fitness grounds; and disciplinary
   action by a lawyer disciplinary agency or other pro-
   fessional disciplinary agency of any jurisdiction.
Rule 12 § 2. In accordance with Rule 12, the BLE may refer
an applicant to the Judges and Lawyers Assistance Pro-
gram (JLAP) for evaluation. Rule 31 §8(c).
  The JLAP is designed to “assist impaired members in
recovery; to educate the bench and bar; and to reduce
the potential harm caused by impairment to the
individual, the public, the profession, and the legal sys-
tem.” JLAP Guidelines § 2. JLAP is administered by a
committee, which provides assistance to judges,
lawyers and law students who are impaired by, among
other things, mental health problems. The Judges and
4                                              No. 11-2164

Lawyers Assistance Committee (JLAC) comprises
qualified personnel approved by the Indiana Supreme
Court. On request, the committee will issue a report
of evaluations made by its approved health providers
for the use of the BLE in reviewing a bar admission ap-
plication.
  Based on an application, hearings and evaluations,
the BLE must make a determination as to an applicant’s
admission to the Bar. If the BLE finds that an applicant
is not eligible for admission, the applicant may request
a hearing (where the applicant has rights of subpoena
and examination of witnesses). Rule 12 § 9(e) & (f). If the
BLE confirms its decision to deny the applicant admis-
sion, it must issue a “final report of the proceedings,
including specific findings of fact, conclusion and recom-
mendations.” Rule 12 § 9(h). The applicant may appeal
to the Indiana Supreme Court. Rule 14 § 2. The only
court in which the applicant can then seek further
review is the Supreme Court of the United States. 28 U.S.C.
§ 1257.
  In April 2007, Brown sought admission to the Indiana
Bar. On the basis of his application, the BLE requested a
hearing. After the hearing, the BLE referred him to JLAP
for evaluation. See Rule 31 § 8(c). Defendant Tim
Sudrovech, the Clinical Director of JLAP, referred
Brown to psychologist Stephen Ross, also a defendant.
Ross met with Brown twice over the course of several
months and performed three psychological examinations
on him. Based on this, Ross issued a report noting
the possibility of a sub-clinical bipolar disorder of a
No. 11-2164                                                5

hypomanic type but concluding that nothing should
preclude Brown’s application from going forward. Order
4. Ross also opined that Brown’s “interpersonal style”
warranted further consideration by a psychiatrist and
a psychiatric interview was arranged.
  Brown then wrote two letters to defendant Ross re-
questing him to change his report. These letters
expressed Brown’s concerns regarding the political and
religious content of Ross’s questions, questioned the
scientific validity of the tests used and disagreed with
Ross’s suggestion that he undergo further psychiatric
evaluation for a possible bipolar disorder. Brown later
sent another letter to defendants Sudrovech and Terry
Harrell, Executive Director of JLAP. This letter also
raised concerns about the evaluation process and
requested an independent review of his case by “state
officers trained in constitutional and civil rights law.”
Order 5. The following day, Brown requested per-
mission to be evaluated by a psychiatrist of his own
choosing. Sudrovech denied this request stating that
evaluations were to be provided by a psychiatrist from
the JLAP providers list.1 Id. Brown eventually acquiesced
to Sudrovech’s request that he see a JLAP-approved
psychiatrist and scheduled an appointment with
Dr. Elizabeth Bowman, who is also a defendant here.


1
  Despite this denial, Brown went ahead and met with his
choice, Dr. Bryan Flueckiger, who issued a report on May 1,
2009 stating that Brown satisfied the requirements of Rule 12
and recommended that he be permitted to sit for the Indiana
bar examination.
6                                               No. 11-2164

Id. Bowman’s evaluation of Brown involved his visiting
Dr. William Alexy, who conducted a psychological exami-
nation of Brown. On the basis of several interactions
with Brown, defendant Bowman subsequently issued
a report, in which she concluded that Brown suffered
from a personality disorder, not otherwise specified.2
Order 6.
  In response to Bowman’s report, Brown sent multiple
letters to the BLE again expressing his concerns about the
JLAP and BLE process, and the religious cast of his evalua-
tions by Drs. Bowman and Ross. Brown made more
than sixty complaints to the JLAP and BLE about Bow-
man’s opinion and requested a civil rights investiga-
tion. Sudrovech, after reviewing Bowman’s report, pre-
pared a report on behalf of JLAP to assist the BLE
in making its final decision on Brown’s bar application.
  In a letter dated February 11, 2009, the BLE notified
Brown that he would not be admitted to the Indiana
bar because he was unable to demonstrate good moral
character and fitness under Admission and Discipline
Rule 12. Pursuant to Rule 12 § 7, Brown requested a



2
  Dr. Bowman’s report specifically stated that Brown “firmly
believes he is obligated as a Christian to put obedience to
God’s laws above human laws.” Dr. Bowman further noted
that Brown expressed “devaluing attitudes towards pharmaco-
logical or psycho-therapeutic mental health treatment” and
that he made “sarcastic remarks devaluing authority of all
types, especially mental health authority and the abortion
industry.”
No. 11-2164                                             7

hearing with the BLE. Prior to the hearing Brown
requested a more definite statement as to why his ap-
plication had been denied. The BLE also obtained
certain other information relating to a disciplinary
action against Brown in Kansas (where he had been
admitted to the bar), the full results of Brown’s psycho-
logical and psychiatric evaluations and his voluminous
correspondence with JLAP and with his character and
fitness evaluator.
  At the hearing, Brown called no witnesses but
submitted Bowman’s report. He argued that Bowman’s
religious beliefs rendered her incapable of evaluating
him objectively. After the hearing, Brown filed several
motions and sought reconsideration of his application
denial and an independent civil rights investigation.
The BLE issued a report with its factual and legal
findings and a recommendation that Brown not be ad-
mitted to the Indiana bar. Brown then appealed to the
Indiana Supreme Court. On November 16, 2009, the
court issued an order stating that “[a]fter review of the
submissions of the parties, it is the Court’s determina-
tion that the BLE’s decision should stand.” In re Bar
Applicant 24128, No. 94S00-0910-BL-446, at 1 (Ind. Nov. 16
2009). Thereafter, the United States Supreme Court
denied Brown’s petition for certiorari.
  On December 8, 2009, Brown filed suit in district court
alleging twenty-six counts of federal and state constitu-
tional, state statutory and common law violations.
Brown named as defendants in his federal suit Drs. Bow-
man and Ross, Harrell, individually and in her official
8                                             No. 11-2164

capacity as Executive Director of the JLAP, Sudrovech,
individually and in his official capacity as Clinical
Director of JLAP, Randall Shepard, in his official
capacity as Chief Justice of the Indiana Supreme Court
and John Does and Jane Roes as co-conspirators. The
bulk of Brown’s § 1983 complaint alleged various viola-
tions of the First Amendment: five counts under the Free
Speech Clause; three counts under the Free Exercise
Clause; two counts under the Establishment Clause;
and one count under the Assembly Clause. Four other
counts alleged violation of Brown’s Due Process and
Equal Protection rights under the Fourteenth Amend-
ment. The remaining counts alleged violation of various
state common law requirements, statutes and constitu-
tional provisions.
  Defendants moved to dismiss Brown’s complaint
citing lack of subject matter jurisdiction, lack of
justiciability and various immunity defenses. The
district court granted the motions to dismiss, finding
that Brown’s civil rights claims were barred under Rooker-
Feldman because they were inextricably intertwined
with the Indiana Supreme Court’s adjudication of
Brown’s bar application and finding that Brown’s as-
applied challenges to Admission and Discipline Rules 19
and 23 were unripe and did not present a case or contro-
versy. Finally, the district court concluded that Shepard,
the Supreme Court defendant, was absolutely immune
under the Eleventh Amendment and that defendants
Ross, Bowman and Sudrovech were entitled to absolute
witness immunity.
No. 11-2164                                                 9

  Brown raises two issues on appeal. First, he claims
the district court erred in finding that the Rooker-Feldman
abstention doctrine barred the action. Second, he claims
error in the finding that Sudrovech, Bowman and Ross
were absolutely immune from suit.


                              I.
  Our review of a determination of subject matter juris-
diction based on the Rooker-Feldman doctrine is de novo.
Taylor v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 532 (7th
Cir. 2004). Rooker-Feldman “prevents the lower federal
courts from exercising jurisdiction over cases brought by
‘state-court losers’ challenging ‘state-court judgments
rendered before the district court proceedings com-
menced.’ ” Lance v. Dennis, 546 U.S. 459, 460 (2006) (quoting
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280
(2005)). The reason, quite simply, is that no matter
how erroneous or unconstitutional the state court judg-
ment may be, only the Supreme Court of the United
States has jurisdiction to review it. Brokaw v. Weaver, 305
F.3d 660, 664 (7th Cir. 2002).
  Rooker-Feldman bars federal claims in two instances.
The first involves a plaintiff’s request of a federal district
court to overturn an adverse state court judgment. The
second, and more difficult instance, involves federal
claims that were not raised in state court or do not on
their face require review of a state court’s decision.
Taylor, 374 F.3d at 532-33. In this latter instance, Rooker-
Feldman will act as a jurisdictional bar if those claims
10                                               No. 11-2164

are “inextricably intertwined” with a state court judg-
ment. Id. at 533. Though sometimes understandably
labeled a “metaphysical concept,” the thrust of the “inex-
tricably intertwined” inquiry asks whether “the district
court is in essence being called upon to review the state-
court decision.” Id.; see also Young v. Murphy, 90 F.3d 1225,
1231 (7th Cir. 1996) (“[C]onstitutional claims that are
‘inextricably intertwined’ with state court judgments of
necessity call upon the district court to review the state
court decision and are thus beyond the district court’s
jurisdiction.”). The determination of whether a federal
claim is “inextricably intertwined” hinges on whether
it alleges that the supposed injury was caused by the
state court judgment, or, alternatively, whether the
federal claim alleges an independent prior injury that
the state court failed to remedy. See Long v. Shorebank
Dev. Corp., 182 F.3d 548, 555 (7th Cir. 1999). An alleged
injury is “independent” if the state court was acting in
a non-judicial capacity when it affected the plain-
tiff—for example, if the state court was “promulgating
rules regulating the bar.” Edwards v. Ill. Bd. of Admissions
to Bar, 261 F.3d 723, 729 (7th Cir. 2001).
  But finding that a federal claim is inextricably inter-
twined with a state court judgment does not end the
inquiry. Once it is determined that a claim is
inextricably intertwined, we must then inquire whether
“the plaintiff [did or] did not have a reasonable opportu-
nity to raise the issue in state court proceedings.”
Brokaw, 305 F.3d at 667 (citing Long, 182 F.3d at 558). If the
plaintiff could have raised the issue in state court, the
claim is barred under Rooker-Feldman.
No. 11-2164                                            11

  On appeal, appellant argues that his federal suit does
not “run aground upon the narrow shoals of Rooker-
Feldman” because it is not calculated to overturn the
Indiana Supreme Court’s final judgment. True,
appellant’s complaint does not explicitly request a lower
federal court to overturn an inconsistent state court
judgment, but that is not the only circumstance in which
Rooker-Feldman applies. The key question is whether
Brown’s civil rights claims involving the process by
which his application was evaluated are so inextricably
intertwined with the Indiana Supreme Court’s adjudica-
tion of his Bar application that in practical effect a
lower federal court would be required to review a state
court decision.
  We addressed a similar question in Edwards v. Illinois
Board of Admissions to Bar, 261 F.3d 723 (7th Cir. 2001),
in which an Illinois bar applicant who was denied admis-
sion brought suit in federal court claiming that her ap-
plication process violated the Americans with Disabilities
Act (ADA). Id. at 725. Like appellant here, the plaintiff
stressed that she was not seeking reversal of the decision
to deny her admission to the bar. Id. at 726. Rather,
she claimed that requiring the release of her medical
records as part of the admission process violated the
ADA. Id. In response, we stated:
   While she might not be asking us to review the state
   court order declining certification, granting the
   relief she requests would have that effect: she is
   asking for a remand so the district court may deter-
   mine whether the Committee violated the ADA in
12                                               No. 11-2164

     treating [plaintiff’s] decision not to release the
     records as it did.
Id. at 731. Edwards’ federal claim involves not a direct
challenge to a bar rule, but rather a challenge to the
manner in which the Committee treated her application.
This, we said, “is precisely the type of claim that the
Rooker-Feldman doctrine bars the lower federal courts
from considering because it requires review of a state
court decision in a particular case that arose out of
judicial proceedings.” Id. at 730.
  Here, appellant’s artful pleading cannot get him
around Rooker-Feldman when the gravamen of his com-
plaint requires the district court to review the state
judicial proceeding. In Edwards, the plaintiff claimed that
the process by which the state actors assessed her bar
applications violated her constitutional rights. Here
too, Brown challenges the “manner in which the [BLE]
treated his application.” The Supreme Court has found
such claims barred under Rooker-Feldman:
     If the constitutional claims presented to a United
     States District Court are inextricably intertwined
     with the state court’s denial in a judicial proceeding
     of a particular plaintiff’s application for admission to
     the state bar, then the District Court is in essence
     being called upon to review the state court decision.
     This the District Court may not do.
Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
483 n.16 (1983). Though Brown focuses much of his
appeal on the allegedly religiously biased JLAP evalua-
tions and the conduct of JLAC members, these actions
No. 11-2164                                            13

are intimately connected with the Indiana Supreme
Court’s adjudication. Here, the Indiana Supreme Court,
through its agent the BLE, commissioned the JLAC to
assist it in processing Brown’s admission application. We
agree with the district court that “reviewing the JLAC’s
actions in this context would require [the district court]
to consider the Indiana Supreme Court’s process of refer-
ring cases to the JLAC, reviewing how the JLAC’s informa-
tion is utilized by the BLE, and finally reviewing the
Indiana Supreme Court’s ultimate resolution in the case
of an individual seeking admission to the bar.” Order 15.
Because Brown’s claims of religious bias require a
federal district court to review the judicial process fol-
lowed by the Indiana Supreme Court in deciding the
merits of Brown’s bar admission application, Brown’s
claims are “inextricably intertwined” and fall squarely
under Rooker-Feldman’s jurisdictional bar.
   Further, a simple reading of Brown’s complaint shows
that his religious discrimination claims in district court
are essentially the same arguments he made to the
Indiana Supreme Court. When a bar applicant has an
opportunity before a state court to raise alleged errors
of law and facts involving his admission application,
that applicant is barred from subsequently raising
similar claims in any federal court but the Supreme
Court. Hale v. Comm. on Character & Fitness for State of
Ill., 335 F.3d 678, 684 (7th Cir. 2003). In Hale, we again
addressed the applicability of Rooker-Feldman to an ag-
grieved bar applicant’s federal claims. There, the
applicant alleged various constitutional violations
before the Illinois Supreme Court, and that court, in
14                                             No. 11-2164

affirming the adjudicating committee’s admission deci-
sion, rejected those arguments. The applicant then
brought a federal suit making many of the same con-
tentions of religious bias as he had made before the
state supreme court. Because the Illinois Supreme Court
had the power to hear constitutional claims, and in fact
the applicant had raised such claims there, we affirmed
a dismissal of the action under Rooker-Feldman. Hale,
335 F.3d at 683 (citing In re Anastaplo, 121 N.E.2d 826,
828 (Ill. 1954) (Illinois Supreme Court resolves peti-
tioner’s constitutional challenge to the Committee’s
decision to reject his bar application)).
   Like the applicant in Hale, Brown had an opportunity
to raise federal constitutional claims before a state
court with power to adjudicate them. Thus, Indiana
Admissions and Discipline Rule 14 § 2 provides that an
applicant aggrieved by the final action of the BLE may
“file a petition with the Supreme Court of Indiana re-
questing review by [the] Court of such final determina-
tion, and setting forth specifically therein the reasons,
in fact or law, assigned as error in the [BLE’s] determina-
tion . . . . [T]he Court shall enter such order as in
its judgment is proper, which shall thereupon become
final.” Rule 14 § 2. Brown did claim before the Indiana
Supreme Court that he had suffered unconstitutional
discrimination. As its order indicates, that court “care-
fully reviewed” these contentions and ultimately deter-
mined that they did not merit reversal of the BLE’s ad-
mission determination. Because Brown is attempting
to raise similar violations here, his claims are barred.
No. 11-2164                                               15

  Though appellant insists that he does not request rever-
sal of the Indiana Supreme Court’s admission decision,
the casting of a complaint in the form of a civil rights
action, however artful, cannot circumvent Rooker-
Feldman. The civil rights claims are “inextricably inter-
twined” with (and were directly resolved by) the Indiana
Supreme Court’s adjudication of his admission applica-
tion. We therefore affirm the dismissal of his constitu-
tional claims under Rooker-Feldman.


                             II.
   Brown raises a second issue of whether the district court
erred in finding that defendants Bowman, Ross and
Sudrovech are entitled to absolute immunity.3 Although
it is not necessary to decide this issue, because it was
determined by the district court and raised on appeal,
we believe it appropriate to discuss it briefly. In that
regard, in determining whether a government official
is entitled to immunity, this Court applies a “functional
approach.” Auriemma v. Montgomery, 860 F.2d 273, 275
(7th Cir. 1988). That is, we look to “the nature of the


3
  The appellant formulated the issue on appeal as: “Did the
District Court err in extending absolute immunity to putative
expert witnesses who were not subjected to the crucible of
the judicial process?” As we read it, Brown limits his argu-
ments on the immunity issue to defendants Sudrovech, Ross
and Bowman, who each issued expert reports in connection
to Brown’s bar admission application. Accordingly, we too
limit our review on appeal to those three defendants.
16                                              No. 11-2164

function performed, not the identity of the actor who
performed it.” Buckley v. Fitzsimmons, 509 U.S. 259, 269
(1993) (citing Forrester v. White, 484 U.S. 219, 229 (1988)).
Contrary to appellant’s contention, witness immunity
is not limited to in-court testimony. Wilson v. Kelkhoff, 86
F.3d 1438, 1443-44 (7th Cir. 1996) (prisoner review board
members entitled to witness immunity); Crenshaw v.
Baynerd, 180 F.3d 866, 868 (7th Cir. 1999) (commissioners
of Indiana Civil Rights Commission entitled to immu-
nity). As court-appointed experts requested to prepare
reports in connection with a judicial proceeding, defen-
dants Sudrovech, Bowman and Ross are likely entitled
to the absolute immunity traditionally provided to wit-
nesses at common law.
  Ross, Bowman and Sudrovech’s actions in this case
are materially similar to those of other government
officials to whom we have accorded witness immunity.
In Cooney v. Rossiter, 583 F.3d 967 (7th Cir. 2009), we
explained that court-appointed experts, like child guard-
ians, are
     arms of the court, much like special masters, and
     deserve protection from harassment by disappointed
     litigants, just as judges do. Experts asked by the
     court to advise on what disposition will serve the
     best interests of a child in a custody proceeding need
     absolute immunity in order to be able to fulfill
     their obligations “without the worry of intimida-
     tion and harassment from dissatisfied parents.” This
     principle is applicable to a child’s representative,
     who although bound to consult the child is not bound
No. 11-2164                                               17

    by the child’s wishes but rather by the child’s best
    interests, and is thus a neutral, much like a court-
    appointed expert witness.
Id. at 970 (internal citations omitted). Much like the
expert witnesses in Cooney, these defendants were com-
missioned by the Indiana Supreme Court to issue
objective and neutral reports on Brown’s mental health
and fitness for the Indiana Bar. The BLE and Indiana
Supreme Court relied on these reports in denying
Brown’s admission to the bar. As state actors intimately
connected with the BLE judicial process, defendants,
like the child guardians in Cooney, are almost certainly
entitled to immunity in order to preserve the authority
of their evaluations.
  Brown’s complaint does not allege that defendants
engaged in conduct beyond the scope of their court-
appointed duties. Rather, all of the conduct Brown
alleges involve a conspiracy to deprive him of his con-
stitutional rights and were taken pursuant to those de-
fendants’ court-appointed duties. Nor are we persuaded
that the bar admission process lacks adequate pro-
cedural safeguards of which a disappointed applicant
may avail himself. Brown had the opportunity to
request a hearing before the BLE at which he could sub-
poena and examine witnesses. Rule 12 § 9(e) & (f). Ap-
plicants that are ultimately denied admission by the
BLE can also file a petition to the Indiana Supreme
Court alleging errors of law or fact by the BLE. Rule 14 § 2.
These mechanisms of review provide ample safeguards
to protect Brown’s due process rights. Because de-
fendants were “part and parcel” of an adjudicatory
18                                             No. 11-2164

process containing adequate procedural safeguards,
Wilson, 86 F.3d at 1444, the defendants are likely entitled
to the absolute immunity traditionally accorded to wit-
nesses in connection with the judicial proceedings.
   Finally, we note that defendant Sudrovech is also
likely entitled to immunity under the Admissions and
Discipline Rules. Rule 31 § 10 provides that “[the] Com-
mittee, Executive Director, staff, and volunteers are not
subject to civil suit for official acts done in good faith
in furtherance of the Committee’s work.” Brown
concedes that Sudrovech is entitled to immunity under
this Rule. Appellant’s Br. at 41 (“Defendants Sudrovech
and Harrell are immune from civil suit only for
‘official acts done in good faith in furtherance of the
Committee’s work.’ ”). Indiana law has recognized
the merit of encouraging state actors who are involved
in the bar admission and JLAP process to issue objective
reports without being exposed to the threat of vexatious
litigation. We find no reason, nor has Brown suggested
any, to disregard or disturb this immunity scheme.
  However, we are not deciding this issue because, as-
suming that we are correct in our determination that
the judge-made Rooker-Feldman doctrine applies in this
case, there may be a jurisdictional objection. But, as the
district court persuasively demonstrated, there does not
seem to be much doubt as to the likely outcome on
this question.
  For the foregoing reasons, the judgment of the district
court is A FFIRMED.

                           2-2-12